Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are presented for examination.

Amendment to the Specification

The amendment to the specification filed on 10/12/21 has been entered.

Clam Objection

The following claims are objected to for the following typographical and/or grammatical error: claim 21, line 6, “the prior session” should be “the prior, interrupted session”; line 12, “the number of nodes” should be “number of nodes”; claim 35, line 6, “the prior session” should be “the prior, interrupted session”; line 11, “the number of nodes” should be “number of nodes”

Specification Objection

The specification is objected to as failing to provide proper antecedent basis for the claimed
subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
claims 21 (line 12) and 35 (line 11)“in a manner impervious ”.

Double Patenting 	
Instant Application



35. A method implemented by a network device in a communications network and
operatively connected to a plurality of other network devices, each of the network device and the other network devices comprising respective nodes in the network, the method comprising:

receiving a session resume request from a client device, the session resume request
associated with a prior, interrupted session between the client device and a first one of the
plurality of other network devices, the prior session having associated session state data, the
session resume request including information allowing the network device to obtain a session
identifier specifying the prior, interrupted session;

hashing the session identifier;

using the hash of the session identifier to locate a system node on which the session state
data for the session is stored in a manner impervious to changes in the number of nodes in the network; and

using the session state data to resume delivery of the service to the client device.



Patent 11153413



1. A method for resuming a prior session that has been interrupted between a system having a plurality of nodes and a client device, the prior session having associated session state data, the method comprising:


subsequent to interruption of service in the prior session between a first node and a client device in which the first node delivers a service to the client device, receiving a session resume request from the client device at a second node in the system, the session resume request including information allowing the second node to obtain a session identifier specifying the prior session;

hashing the session identifier;

searching a currently valid hash map that maps a hash of the session identifier to the nodes in the system for a current system configuration, the search being performed to identify a system node on which the session state data for the prior session is stored;

if the session state data is not located using the currently valid hash map, searching at least one earlier generation hash map that is valid for a previous configuration of the system; upon identifying the system node on which the session state data is stored, retrieving the session state data from the system node; and

using the session state data so that the second node is able to resume delivery of the service to the client device.




	Claim 35 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11153413 in view of Parakh et al, U.S. Patent 9,621,399. Claim 1 of U.S. Patent 11153413 does not claim by a network device in a communications network and operatively connected to a plurality of other network devices, each of the network device and the other network devices comprising respective nodes in the network; the prior session having associated session state data; and in a manner impervious to changes in the number of nodes in the network.  Parakh teaches a method implemented by a network device in a communications network and operatively connected to a plurality of other network devices, each of the network device and the other network devices comprising respective nodes in the network (figs. 1, 5; col. 2, line 60-col. 3, line 37; col. 16, lines 3-17; col. 17, lines 17-30; col. 17, line 17-col. 18, line 28); the prior session having associated session state data (col. 16, lines 3-17; col. 17, line 17-col. 18, line 28); and use the hash of the session identifier to locate a system node on which the session state data for the session is stored in a manner impervious to changes in the number of nodes in the network (col. 5, lines 18-56; col. 11, lines 46-67; col. 12, lines 32-44; col. 16, line 28-col. 18, line 28, e.g., consistent hashing based on a mapping that maps a hash of the key to the computing devices/nodes in the system for a current system configuration. Searching the hash table that maps the hash of the session ID to the internal/external cache of the computing devices/nodes using consistent hashing for a current system configuration; col. 9, lines 10-18, 56-60, i.e., the current system configurations of requested data items stored in the internal/local cache node server/proxy or the current system configuration of threads; col. 11, 46-67; col. 12, lines 32-67; col. 16, line 28-col. 18, line 28, e.g., identify a cache of computing device/node on which the data item for the session is stored; col. 5, lines 33-56, e.g., in consistent hashing, mapping of keys to slots (e.g., cache systems) remain largely static even if the number of slots changes (increased or decreases)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to include Parakh’s teaching because by doing so it would allow a system to efficiently account for changes to number of devices in the network when mapping hash key to devices (col. 5, lines 33-56).  

  Except for the identified elements above, claim 1 of U.S. Patent 11153413 contains every elements of claim 35 in the instant application and thus anticipate the claim of the instant application. Claim 35 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an input configured to receive…in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack antecedent basis
the first node – claim 28.
the system – claims 31 and 36.
Claim language in the following claims is not clearly understood:
As per claim 21, line 12, it is unclear what is the meant by the phrase “in a manner impervious” (i.e., what is the metes and bounds of the phrase)
As per claim 35, line 11, it is unclear what is the meant by the phrase “in a manner impervious” (i.e., what is the metes and bounds of the phrase)
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-28, 30-33, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parakh et al, U.S. Patent 9,621,399 (hereinafter Parakh)

As per claim 21, Parakh teaches the invention as claimed for a network device in a communications network and operatively connected to a plurality of other network devices, each of the network device and the other network devices comprising respective nodes in the network (figs. 1, 5; col. 2, line 60-col. 3, line 37; col. 16, lines 3-17; col. 17, lines 17-30; col. 17, line 17-col. 18, line 28), the network device comprising:
an input configured to receive a session resume request from a client device (col. 5, lines 7-18; col. 12, lines 12-20; col. 16, lines 3-17; col. 17, line 17-col. 18, line 28, e.g., receiving a resume request at front end or second /different proxy system), the session resume request associated with a prior, interrupted session between the client device and a first one of the plurality of other network devices, the prior session having associated session state data (col. 16, lines 3-17; col. 17, line 17-col. 18, line 28), the session resume request including information allowing the network device to obtain a session identifier specifying the prior, interrupted session (col. 5, lines 7-18; col. 12, lines 33-39; col 16, lines 3-27; col. 17, line 17-col. 18, line 28, e.g., determine/generate a key (session identifier, etc.), from the resume request); and
a processor configured to:
hash the session identifier (col. 5, lines 18-20; col. 12, lines 39-44; col. 16, line 28-col. 18, line 28, e.g., hashing the key (session ID, etc.));
use the hash of the session identifier to locate a system node on which the session state data for the session is stored in a manner impervious to changes in the number of nodes in the network (col. 5, lines 18-56; col. 11, lines 46-67; col. 12, lines 32-44; col. 16, line 28-col. 18, line 28, e.g., consistent hashing based on a mapping that maps a hash of the key to the computing devices/nodes in the system for a current system configuration. Searching the hash table that maps the hash of the session ID to the internal/external cache of the computing devices/nodes using consistent hashing for a current system configuration; col. 9, lines 10-18, 56-60, i.e., the current system configurations of requested data items stored in the internal/local cache node server/proxy or the current system configuration of threads; col. 11, 46-67; col. 12, lines 32-67; col. 16, line 28-col. 18, line 28, e.g., identify a cache of computing device/node on which the data item for the session is stored; col. 5, lines 33-56, e.g., in consistent hashing, mapping of keys to slots (e.g., cache systems) remain largely static even if the number of slots changes (increased or decreases)) and
use the session state data to resume delivery of the service to the client device (col. 16, line 28-col. 18, line 28, e.g., using the session state information so that the second proxy system is able to resume the service to the client device).

As per claim 24, Parakh teaches the invention as claimed in claim 21 above.  Parakh further teach where the session state data includes sufficient data for the network device to resume the session (col. 5, lines 7-18; col. 12, lines 12-20; col. 16, lines 3-17; col. 17, line 17-col. 18, line 28).

As per claim 25, Parakh teaches the invention as claimed in claim 21 above.  Parakh further teach including server resources (col. 2, line 39-col. 3, line 3; col. 9, lines 1-18, 56-60; e.g., cache server, proxy server, web server, server threads, etc.).

As per claim 26, Parakh teaches the invention as claimed in claim 21 above.  Parakh further teach capable of storing session state data for a session with a second client device that is ongoing at the time the input receives the session resume request (col. 13, lines e.g., front end is currently providing data item/session data to another requestor; col. 12, lines 32-51; col. 13, lines 41- 61; col. 13, line 62-col. 14, line 25, e.g., the data item/session data for another requestor is stored using the hash mapping of the key/session ID to the local cache)

As per claim 27, Parakh teaches the invention as claimed in claim 21 above.  Parakh further teach where the respective nodes are grouped into different clusters of nodes and the processor locates the system node by using a previously established system policy concerning the clusters of nodes (col. 14, lines 47-55; col. 19, line 40-col. 20, line 25, e.g., computer clusters and identifying a node based on load balancing policy, or geographical grouping policy, etc.),

As per claim 28, Parakh teaches the invention as claimed in claim 27 above.  Parakh further teach where the established system policy dictates that attempts to retrieve stored session state data first attempt to retrieve the stored session state data from a node in a cluster in which the first node is located (col. 14, lines 47-55; col. 19, line 40-col. 20, line 25, e.g., cache read based on geographical grouping policy or node local to the particular data center). 

As per claim 30, Parakh teaches the invention as claimed in claim 21 above.  Parakh further teach wherein each of the nodes includes a server resource that deliver services to client devices (col. 2, line 39-col. 3, line 3; col. 9, lines 1-18, 56-60; e.g., cache server, proxy server, web server, server threads, etc.).

As per claim 31, Parakh teaches the invention as claimed in claim 21 above.  Parakh further teach capable of using a selected one or more of a currently valid hash map of a current configuration of the system and an earlier generation hash map valid for a previous configuration of the system to locate the system node on which the session state data for the session is stored (col. 5, lines 18-56; col. 11, lines 46-67; col. 12, lines 32-44; col. 16, line 28-col. 18, line 28, e.g., consistent hashing based on a mapping that maps a hash of the key to the computing devices/nodes in the system for a current system configuration. Searching the hash table that maps the hash of the session ID to the internal/external cache of the computing devices/nodes using consistent hashing for a current system configuration (col. 9, lines 10-18, 56-60, i.e., the current system configurations of requested data items stored in the internal/local cache node server/proxy or the current system configuration of threads)), the search being performed to identify a system node on which the session state data for the session is stored (col. 11, 46-67; col. 12, lines 32-67; col. 16, line 28-col. 18, line 28, e.g., identify a cache of computing device/node on which the data item for the session is stored); col. 5, lines 18-56, e.g., consistent hashing is based on an earlier mapping of keys to back-end cache assigned. col. 12, lines 52-61; col. 16, line 28-col. 18, line 28, e.g., searching with consistent hashing that maps to an external cache that has previously cached the session data (i.e., previous configuration of the system of requested data items stored in the external cache of the computing device/node))

As per claim 32, Parakh teaches the invention as claimed in claim 31 above.  Parakh further teach configured to use the earlier generation hash map when use of the currently valid hash map fails to locate the system node on which the session state data for the session is stored (col. 10, lines 27-29; col. 12, lines 32-51; col. 16, line 28-col. 18, line 28, e.g., if the session data is not located using the consistent hashing that maps a hash of the key/session ID to the local cache; col. 5, lines 18-56, e.g., consistent hashing is based on an earlier mapping of keys to back-end cache assigned. col. 12, lines 52-61; col. 16, line 28-col. 18, line 28, e.g., searching with consistent hashing that maps to an external cache that has previously cached the session data (i.e., previous configuration of the system of requested data items stored in the external cache of the computing device/node)

As per claim 33, Parakh teaches the invention as claimed in claim 31 above.  Parakh further teach where the processor is configured to sequentially search earlier generation hash maps until the session state data is located (col. 12, line 32-col. 13, line 12, e.g., sequentially searching the hash mapping to the local/internal cache back through the hash mapping to the external cache that has previously cached the session data).

As per claim 35, it is rejected for the same reason as claim 21 above.  

As per claim 36, it is rejected for the same reason as claim 31 above.  

As per claim 37, it is rejected for the same reason as claim 32 above.  

As per claim 38, it is rejected for the same reason as claim 33 above.  

As per claim 40, it is rejected for the same reason as claim 27 above.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parakh in view of Navali et al, U.S. Patent Application Publication 2016/0308958 (hereinafter Navali).

As per claim 22, Parakh teaches the invention as claimed in claim 21 above.  Although Parakh teaches wherein the system is a system for delivering different types of content to client device (col. 12, lines 22-31), however, Parakh does not specifically teach manifest manipulator.  Navali teaches manifest manipulator (abstract; [6]).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Navali’s teaching into Parakh’s system in order to allow requested content in Parakh’s system to be served from nodes determined to be optimal, thus optimizing the resource for delivering content in Parakh’s system.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Parakh in view of Hyndman et al, U.S. Patent Application Publication 2010/0106512 (hereinafter Hyndman).

As per claim 23, Parakh teaches the invention as claimed in claim 21 above.  Although Parakh teaches session identifier (col. 2, lines 61-63), however, Parakh does not specifically teach session identifier is a UUID.  Hyndman teaches wherein the session identifier is a universally unique identifier (UUID) that is unique within the system for no more than a specified period of time ([13][24]).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Hyndman’s teaching into Parakh’s system in order to allow Parakh’s system to ensure that each client has a unique identifier and to better identify the client ([12][13]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Parakh in view of Berg et al, U.S. Patent Application Publication 2012/0137290 (hereinafter Berg).

As per claim 29, Parakh teaches the invention as claimed in claim 21 above.  Parakh does not teach session data shard.  Berg teaches where the session state data has a shard count greater than 1 ([4], e.g., session data divided into shards (i.e., shard count greater than 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Berg’s teaching into Parakh’s system in order to allow session data in Parakh’s system to be divided into different data blocks stored on plurality of computing devices, thus improving the protection against computing device failure in Parakh’s system.  

Claims 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Parakh in view of Erickson, U.S. Patent 8,458,340 (hereinafter Erickson).

As per claim 34, Parakh teaches the invention as claimed in claim 33 above.  Although Parakh teaches previous generation of the hash map (col. 12, line 32-col. 13, line 12, e.g., hash mapping to the external cache that has previously cached the session data), however, Parakh does not teach time-to-live.  Erickson teaches where previous generations of the hash map expire and are no longer searchable after expiration of a time-to-live (TTL) for any stored session state data (col. 11, lines 7-17; col. 12, lines 26-42, e.g., hash table to implement cache 205 expire and no longer need to searched after expiration of TTL for session state record in cache 205).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Erickson’s teaching into Parakh’s system in order to allow Parakh’s system to avoid searching for expired data, thus improving efficiency of Parakh’s storage system (col. 11, lines 7-17; col. 12, lines 26-42).

As per claim 39, it is rejected for the same reason as claim 34 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454